Citation Nr: 1124042	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Appellant served in the Army National Guard (ANG) from February 1977 to February 1983.  Pertinent to this appeal, he had verified active duty for training (ACDUTRA) from May 31, 1980, to June 14, 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Appellant testified before the undersigned Veterans Law Judge in August 2007; a transcript of that hearing is associated with the claims folder. 

This case was last remanded by the Board in January 2010 for further development.  The Board is satisfied as to substantial compliance with its January 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included arranging for the Appellant to be scheduled for a VA orthopedic examination to determine the nature and etiology of any currently-diagnosed residuals of an in-service back injury.  As such, the case is now ready for disposition. 


FINDING OF FACT

The Appellant's currently-diagnosed degenerative disc disease of the lumbar spine was not diagnosed until after service and is not shown to be etiologically related to an injury that occurred during a period of active duty for training (ACDUTRA).  





(CONTINUED NEXT PAGE)

CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not incurred in or aggravated during a period of ACDUTRA.  38 U.S.C.A. §§  1131, 1133, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Here, although the VCAA duty to notify was satisfied by way of a letter sent to the Appellant in October 2002 that fully addressed all four notice elements and was sent prior to the initial RO decision in this matter, the Appellant was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal until July 2006, subsequent to the initial RO decision.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, and a supplemental statement of the case was issued in March 2011.  Consequently, the Board finds that the duty to notify has been satisfied.  Therefore, adequate notice was provided to the Appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, private treatment records, and Social Security Administration (SSA) records.  The Appellant also submitted and written statements in support of his claim.  In a statement dated in February 2007, the RO advised the Appellant of the unavailability of private treatment records that he had earlier identified as being pertinent to his appeal.  He was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in August 2007.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2007 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the onset of the Appellant's low back disability, his post-service history of back disability, and whether there were any outstanding medical records available demonstrating an earlier diagnosis.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the record was held open for an additional period so that the Appellant could submit additional records.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Appellant's claims for service connection for a back disorder.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the Appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in March 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Appellant's claims file.  It considers all of the pertinent evidence of record, to include the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, a disability will be service connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves or the National Guard for training purposes. 38 C.F.R. § 3.6(c)(1).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2010).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Appellant's VA spine examination in March 2010 revealed a diagnosis of degenerative disc disease of the lumbar spine, status post spinal fusion.  The Board therefore finds that, with regard to his claimed disorder, the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a disease or injury incurred or aggravated during service, the Board notes that a service treatment record dated June 9, 1980, documented an incident in which the Appellant felt a severe pain in his lower back after bending down to lift an object.  Back pain was again reported during a follow-up two days later, and the examiner noted probable muscle strain in the left lower back.  This injury occurred during his period of verified active duty for training (ACDUTRA), as certified by a document authored on November 17, 1980, in which the Adjutant General approved that the Appellant's back injury occurred in the line of duty.  The Appellant reported that he still experienced pain in his lower back at the time of the November 1980 line of duty determination.  On his report of medical history dated July 16, 1981, the Appellant checked "Yes" to recurrent back pain.  Significantly, however, there was no diagnosis of a chronic back disorder.  His July 1981 Report of Medical Examination indicated that his spine and musculoskeletal system were within normal limits, suggesting that the earlier-diagnosed probable muscle strain was acute and transitory rather than chronic in nature.  

Next, post-service evidence does not reflect a low back diagnosis for many years after service discharge.  Specifically, treatment records from 1985 diagnosed bilateral spondylolysis defect at L5, and spondylolisthesis at L5-S1, which were noted to be traumatic in nature or a stress fracture.  This is the first recorded diagnosis related to a chronic low back disorder of record, coming approximately 5 years after his documented injury in 1980.  Therefore, the competent clinical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service diagnoses related to the low back for several years, the evidence includes the Appellant's statements and sworn testimony asserting continuity of symptoms since the 1980 injury.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Appellant is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   He has indicated that he continued to experience low back pain since his June 1980 injury on ACDUTRA.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Board finds that the Appellant's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board emphasizes the multi-year gap between the end of the Appellant's period of ACDUTRA in June 1980 and the initial post-service diagnosis of spondylolisthesis in 1985, approximately a 5-year gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  More importantly, the record is replete with discrepancies with regard to the onset of his current low back disability.  

For example, although the Appellant now claims that his current low back pain has continued since his June 1980 ACDUTRA injury, an August 1985 private treatment note indicated that the Appellant provided a history of a gradual onset of low back pain after injuring his back at his civilian occupation in June 1985.  Then, in a May 1996 private treatment note, he indicated that his low back pain began in February 1996 after twisting his leg and back while stepping off a freight elevator.  Similarly, in November 1998, when he was seen for complaints of chronic low back pain, the Appellant provided a history of low back problems since initially injuring his back in February 1996 and then again in June 1998.  Private treatment notes dated in July 2000 and February 2001 also indicate that the Appellant gave a history of chronic low back pain since incurring a workplace injury in 1996.  None of those records or reports make any reference to the Appellant's 1980 injury during his period of ACDUTRA.   The totality of these findings weighs heavily against the Appellant's assertion of having chronic pain since the ACDUTRA injury.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care)  Therefore, continuity of symptomatology has not here been established, either through the clinical evidence or through credible lay statements.

Nonetheless, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  38 C.F.R. § 3.303(d) (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In this case, however, the Board finds that the competent evidence does not attribute the Appellant's claimed disorders to service, despite his contentions to the contrary.    
	
The Board clearly acknowledges that service treatment records document that the Appellant injured his low back during the 1980 period of ACDUTRA.  However, as discussed above, there is also significant evidence that suggests that the Appellant's current back disability is the result of intercurrent injuries, and that the injury in 1980 played no role in his current disability.  Notably, a report from January 1986 indicated that the Appellant had injured his back on the job in June 1985 after lifting heavy boxes.  Bilateral spondylolysis defect was noted at L5, and spondylolisthesis at L5-S1.  In 1996, following a second workplace injury, the Appellant was diagnosed with spondylolisthesis and lumbar strain.  In correspondence dated in May 1996 and June 1996, the Appellant's private provider stated that the work injury aggravated a dormant condition that was brought into a disabling reality.

The Appellant was involved in a motor vehicle accident in 1998.  Following that accident, the Appellant complained of neck pain radiating to both arms, and back pain radiating to both legs.  A May 1999 surgical report notes the presence of a congenital Grade I L5/SI defect (spondylolisthesis), which was reported to have been diagnosed in the mid-1980s.  A November 2000 consultation report included the opinion that the Veteran's preexisting spine condition was exacerbated by the 1986 workplace injury.

In February 2001, the Appellant was diagnosed with L5-S1 disc herniation in addition to spondylolisthesis that caused spinal stenosis.  Long-standing chronic pain, stemming from the 1996 accident, was noted at that time.  In October 2004, the Appellant had a bicycle accident.  He was diagnosed with a rib fracture in August 2004.

During the Appellant's Board hearing, his representative read into the record a medical report from the University of Louisville, dated June 24, 1997, in which the Appellant's provider indicated that he had seen the Appellant on two different occasions for back pain, and stated that the Appellant "apparently had been diagnosed with Spondolethesis [sic] in 1978."  The Appellant's fiancé testified that the Appellant had complained of back pain as early as 1983.  

Regarding the references to the Appellant having a diagnosis of a back disability (spondylolisthesis) prior to his period of ACDUTRA in 1980, the Board notes the provisions of 38 U.S.C.A. §§ 1111 and 1137 regarding the presumption of soundness, which state that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

The Board also notes the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(b) regarding the presumption of aggravation, which state that if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).

However, the record reflects, and the appellant does not contest, that, while the appellant served on ACDUTRA, he has not served on active duty, and has not established any service-connected disability.  Thus, neither the presumption of soundness nor the presumption of aggravation is applicable to the appellant's case. See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Rather, in order to establish aggravation of a preexisting condition during a period of ACDUTRA, a claimant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, No. 07-2041, 2010 WL 4629058, at 6-7 (Vet. App. Nov. 17, 2010).  The presumptions of soundness and aggravation are not applicable in the instant case.

Further, the Board observes that the Appellant was not provided an examination prior to his period of ACDUTRA beginning on May 31, 1980.  It is therefore impossible to assess the condition of his spine at that time.  There are also no earlier service examinations that identify him as having a preexisting disability of the spine, to include spondylolisthesis.  The only evidence that the Appellant had preexisting spine disability comes from his personal recollection many years later.  Thus, as there is no evidence that the Appellant had a spine disability prior to his period of ACDUTRA in 1980, the Board will consider the his claim for spine disability on a direct basis rather than on aggravation of a preexisting disability.

With regard to the question of whether his present spine disability is related to the documented low back injury in June 1980, the Appellant was afforded a VA spine examination in March 2010.  He was diagnosed with degenerative disc disease of the lumbar spine, status post spinal fusion.  However, after a review of the Appellant's claims file and a thorough physical examination, the examiner opined that it was less likely as not that his current lumbar spine disorder had its onset or was otherwise etiologically related to the June 1980 ACDUTRA injury.  The examiner explained that the current findings on lumbar spine imaging were not typical of a one-time injury to the spine; rather, they were typical of years and years of weight-bearing wear and tear on the spine.  Additionally, the examiner noted that there were injuries that could have aggravated the underlying spine disease in the mid-1980s and mid-1990s.  He added that the Appellant appeared to recover from the muscle strain injury noted in June 1980.  Therefore, the current problem with the low back was more likely to be related to the cumulative effect of wear and tear on the spine.  As there is no conflicting clinical evidence of record, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Appellant's statements asserting a nexus between his currently-diagnosed disorder and active duty service.  While the Board reiterates that the Appellant is competent to report symptoms as they come to him through his senses, the Board finds that degenerative disc disease is not the type of disorder that a lay person can provide competent evidence on the issue of etiology.  Such competent evidence has been provided by the medical personnel who have examined the Appellant during the current appeal.  Moreover, even if the Appellant were competent to offer evidence as to the cause of his back disability, the Board finds his statements to lack credibility, as discussed above in greater detail.  Therefore, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  Accordingly, the third element, that of a nexus between active duty service and current complaints, has not been satisfied.
	
In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Appellant's claim for entitlement to service connection for residuals of a back injury.  As such, the appeal is denied.


ORDER

Service connection for residuals of a back injury (degenerative disc disease of the lumbosacral spine) is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


